                    Case 5:18-cr-00312-EJD Document 36 Filed 12/09/19 Page 1 of 1



                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES

Date: December 9, 2019               Time: 2:05-2:45 pm                 Judge: Edward J. Davila
                                     Total Time: 40 Mins.
Case No.: 18-cr-00312-EJD- Case Name: UNITED STATES v. Xiaolang Zhang(P)(NC)(I)
1

Attorney for Plaintiff: Marissa Harris
Attorney for Defendant: Daniel Olmos

 Deputy Clerk: Adriana M. Kratzmann                       Court Reporter: Summer Fisher

 Interpreter: Marilyn Luong (Mandarin)                    Probation Officer: N/A

                       PROCEEDINGS – MOTION HEARING/STATUS CONFERENCE

Defendant is present and out of custody, assisted by the Mandarin language interpreter. Hearing held.
The Court heard oral argument as to Government’s Motion to Revoke Order Removing Location
Monitoring (Dkt. 33 filed 10/29/2019). The Court took the matter under submission.
Counsel requested the Court set a status conference for 2/20/2020. The Government to provide
additional discovery to the defense. The Court set the matter for status conference for 2/20/2020 at 1:30
pm (Special Set).
Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the continuance
outweighed the best interests of the public and the defendant in a speedy trial and excluded time from
12/9/2019 through and including 2/20/2020. For the reasons stated on the record, time is excluded pursuant
to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: February 20, 2020 2:00 P.M. for Further Status hearing.

EXCLUDABLE DELAY:
Category – Effective preparation of Counsel
Begins – 12/9/2019
Ends – 2/20/2020




                                                                                            Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                   Original: Efiled
    I: Interpreter
                                                                                                              CC:
